United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 09-2561
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       District of Minnesota.
Mohamed Essa,                              *
                                           *       [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                             Submitted: February 8, 2010
                                 Filed: February 19, 2010
                                ________________

Before WOLLMAN, HANSEN, and MELLOY, Circuit Judges.
                      ________________

PER CURIAM.

       Mohamed Essa appeals as unreasonable the district court's1 imposition of a 44-
month sentence after he pleaded guilty to one count of conspiring to commit
healthcare fraud and one count of conspiring to launder money. Essa and his wife
owned an interpreting business, and they submitted fraudulent claims for interpreting
services purportedly provided to public assistance insureds who needed language
assistance during health care visits. Essa's wife was convicted of all counts of the 46-
count indictment following a trial, but Essa, who was in South Africa when the

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
indictment was returned, avoided trial by overstaying his visa. He was later caught
as he attempted to enter Zimbabwe. Essa waived deportation proceedings, returned
to the United States, and pleaded guilty to two of the charges in the indictment. At
sentencing, the district court rejected an obstruction of justice enhancement, gave Essa
an acceptance of responsibility downward adjustment, and calculated an advisory
Guidelines sentencing range of 37 to 46 months, the range contemplated in the plea
agreement. The court sentenced Essa to 44 months of imprisonment.

       Upon careful review, we conclude that Essa's within-guidelines sentence is not
unreasonable. See United States v. Linderman, 587 F.3d 896, 901 (8th Cir. 2009)
(within-guidelines sentence presumed reasonable on appeal). The district court
properly considered the sentencing factors, see 18 U.S.C. § 3553(a), including Essa's
wife's relatively higher culpability, for which she received a 72-month sentence, and
the fact that Essa avoided arrest for a time by overstaying his visa in South Africa and
not returning to the United States until caught by authorities, see USSG § 3C1.1,
comment. (n.5(d)) (noting that avoiding or fleeing arrest ordinarily does not warrant
an obstruction of justice enhancement "but may warrant a greater sentence within the
otherwise applicable guideline range"). The calculation of Essa's advisory Guidelines
range necessarily took into account Essa's lack of a prior record. See United States
v. Sandoval-Rodriguez, 452 F.3d 984, 991 (8th Cir.) ("[Defendant's] minimal prior
criminal history was taken into account in arriving at the appropriate advisory
Guidelines range."), cert. denied, 549 U.S. 1040 (2006). Finally, we see no abuse in
the district court's rejection of Essa's request for a variance based on his assistance to
the Somalian community, where the court reasoned that Essa and his wife used those
same people who needed interpretive services to perpetrate their fraud. The district
court did not abuse its wide discretion in setting Essa's sentence, see Gall v. United
States, 552 U.S. 38, 41 (2007) (requiring a "deferential abuse-of-discretion standard"
of review).

      The judgment of the district court is affirmed.
                     ______________________________


                                           -2-